                            UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND


 UMB BANK, N.A., as Trustee,

        Petitioner and Plaintiff,

                v.

 CITY OF CENTRAL FALLS; JAMES A. DIOSSA,
 MAYOR OF THE CITY OF CENTRAL FALLS;
 MARIA RIVERA, CITY COUNCILOR; JONATHAN
 ACOSTA, CITY COUNCILOR; HUGO
 FIGUEROA, CITY COUNCILOR; FRANKLIN                        C.A. No. 1:19-cv-00182-WES-PAS
 SOLANO, CITY COUNCILOR; JESSICA VEGA,
 CITY COUNCILOR; CENTRAL FALLS
 DETENTION FACILITY CORPORATION;
 WILDER ARBODELA, CORPORATION
 DIRECTOR; GARY BERDUGO, CORPORATION
 DIRECTOR; JOSEPH MOLINA FLYNN,
 CORPORATION DIRECTOR; and HERMAN YIP,
 CORPORATION DIRECTOR,

        Respondent and Defendants.


                                    NOTICE OF APPEARANCE

      William K. Wray, Jr. of Adler Pollock & Sheehan P.C. hereby enters his appearance on

behalf of Defendants Wilder Arbodela, Gary Berdugo, Joseph Molina Flynn and Herman Yip.


                                                 /s/ William K. Wray, Jr.
                                                 William K. Wray, Jr. (#9022)
                                                 ADLER POLLOCK & SHEEHAN P.C.
                                                 One Citizens Plaza, 8th Floor
                                                 Providence, RI 02903-2443
                                                 Tel: (401) 274-7200
                                                 Fax: (401) 751-0604
                                                 wwray@apslaw.com

                                                 Dated: April 22, 2019


                                             1
                                 CERTIFICATE OF SERVICE

   I hereby certify that I filed the foregoing Notice of Appearance on the 22 nd day of April, 2019,
and that notice will be sent via the ECF system Notice of Electronic Filing (NEF) to all counsel
who are registered participants identified on the Mailing Information for this case.


                                                      /s/ William K. Wray, Jr.
                                                      William K. Wray, Jr.




                                                 2
950551.v1
